DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/15/2022 amended claims 1, 4-7, 19, and cancelled claims 2, 3, and 18.  Claims 1, 4-17, 19 and 20 are pending.  Claims 1, 4, 5, 7-17 are allowed.  Claims 6, 19 and 20 are rejected.

Objection/s to the Application, Drawings and Claims
The filing on 06/15/2022 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20160139411 A1) in view of Hirai (US 20150198807 A1).
Regarding claim 19, Kang teaches a wearable augmented reality system (Fig. 6) comprising an augmented reality display device, the augmented reality display device comprising a projection source module and an optical path module, wherein the projection source module comprises a projection source (210) configured to emit virtual image light carrying virtual image information, a beam shaping element (521/522 of 240b), an intermediate matching member (522/521 of 240b), and a sealing structure (510, 530b, 540, 545, 550, and 555) configured to seal the intermediate matching member (522/521 of 240b) and the beam shaping element (521/522 of 240b) being integrated together by the intermediate matching member (522/521 of 240b), wherein the optical path module comprises a beamsplitter (225a) and a reflector (610, 612), wherein the sealing structure (510, 530b, 540, 545, 550, and 555) comprises a sealing frame.
Kang does not explicitly teach the sealing structure sealing the intermediate matching member, the projection source and the beam shaping element being integrated together by the intermediate matching member; where the sealing frame is sealed to the projection source by adhesive bonding and the sealing frame is sealed to a lens forming the beam shaping element by embedding engagement, and wherein in a cross-section, two ends of the projection source are surrounded by the sealing frame and an entirety of the beam shaping element is located within the sealing frame.
Hirai teaches the sealing structure (heat sink, cover frame, panel frame, panel holder, lens tube;  Fig. 4-15) sealing the projection optics (ocular lenses) and the projection source (display panel); where the sealing frame (heat sink, cover frame, panel frame, panel holder, lens tube) is sealed to the projection source (display panel) by adhesive bonding (UV resin) and the sealing frame (heat sink, cover frame, panel frame, panel holder, lens tube) is sealed to a lens forming the beam shaping element by embedding engagement (by fixing pin), and wherein in a cross-section, two ends of the projection source (display panel) are surrounded by the sealing frame (heat sink, cover frame, panel frame, panel holder, lens tube) and an entirety of the projection optics (ocular lenses) is located within the sealing frame (heat sink, cover frame, panel frame, panel holder, lens tube;  Fig. 4 and 15).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kang with Hirai; because it prevents dust settling on the surface of the display panel.
Regarding claim 20, Kang further teaches the wearable augmented reality system is augmented reality glasses or an augmented reality helmet (Fig. 6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haddick (US 20190025589 A1) in view of Kessler (US 20100290127 A1) and in further view of Kang (US 20160139411 A1). 
Regarding claim 6, Haddick teaches an augmented reality display device (Fig. 1-189) comprising: a projection source module (Fig. 5b-5e, and 83-89) and an optical path module (Fig. 68-70, 83-89, 167-171, 184, 185, 187-189), the projection source module comprising a projection source (402, 7935, 8535, 16910, 16903) and a beam shaping element (312, 7950, 8550, 16920) which are integrated into a unitary piece (Fig. 5b-5e, 83-89, 169-171, and 189), and the optical path module comprising a beamsplitter (6870, 804, 16950, 18720, 18810) and a reflector (6860, 802, 16960, 18724, 18814), wherein virtual image light emitted from the projection source and carrying virtual image information is emitted out of the projection source module after being shaped by the beam shaping element (312, 7950, 8550, 16920), projected onto the beamsplitter (6870, 804, 16950, 18720, 18810) first, then reflected onto the reflector (6860, 802, 16960, 18724, 18814) by the beamsplitter (6870, 804, 16950, 18720, 18810), then reflected by the reflector (6860, 802, 16960, 18724, 18814), and enters a human eye eventually (Fig. 68-70, 83-89, 167, 168, 169, 170, 171, 184, 185, 187-189), and scene light (6865, 8583, 16973, 17045, 16907) carrying real scene information enters the reflector (6860, 802, 16960, 18724, 18814) from an outside of the reflector (6860, 802, 16960, 18724, 18814), and is transmitted through the reflector (6860, 802, 16960, 18724, 18814) and the beamsplitter (6870, 804, 16950, 18720, 18810) into the human eye.
Haddick does not explicitly teach the beam shaping element (312, 7950, 8550, 16920) integrated indirectly to the projection source via an intermediate matching member.
Kessler teaches having the beam shaping element (24, 25) integrated indirectly to the projection source (22) via an intermediate matching member (23, 29; Fig. 9C, 9E, 9G, 9H).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haddick with Kessler; because it eliminates the added height and negative optical effects caused by the air gap ({0069] of Kessler).
Neither Haddick nor Kessler teaches the intermediate matching member is formed from a liquid medium and/or a liquid crystal medium, and the projection source module further comprises a sealing structure for sealing a medium forming the intermediate matching member between the projection source and the beam shaping element.
Kang teaches the intermediate matching member (521) is formed from a liquid medium and/or a liquid crystal medium, and the projection source module further comprises a sealing structure (510, 540, 545, and 555) for sealing a medium forming the intermediate matching member between the projection source and the beam shaping element (522; Fig. 5A, 5B, 7A and 7B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haddick and Kessler with Kang; because it allows controlling the focal length of the optical element thereby image projection quality.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been fully considered and are found persuasive; hence the rejection/s of claims 1, 4, 5, and 7-17 have been withdrawn. 
Regarding claim 6, applicant/s do not present an argument with respect the teachings and the combination of Haddick, Kessler and Kang.
Regarding claim 19, applicants’ have been fully considered and moot in view of new grounds of rejections necessitated by the amendment/s of claim 19.

Allowable Subject Matter
Claims 1, 4, 5, and 7-17 are allowed.
Regarding claim 1, the closest prior art references Haddick (US 20190025589 A1), Kang (US 20160139411 A1), Hirai (US 20150198807 A1), and Kessler (US 20100290127 A1), do not teach, by themselves or in combination with one another, “wherein the beam shaping element is integrated indirectly to the projection source via an intermediate matching member, a matching medium forming the intermediate matching member has a refractive index greater than a refractive index of air, and a difference between a refractive index of a medium of a lens forming the beam shaping element and the refractive index of the matching medium is less than a difference between the refractive index of the medium of the lens forming the beam shaping element and the refractive index of air.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 4, 5, and 7-17 depend, directly or indirectly, on claim 1; hence they are also allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882